Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “an inlet gate.”  It’s not clear if “inlet gate” is the same as the inlet gate previously recited.  The examiner will assume they are the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Taricco (US 5441692) in view of Watson et al (US 2012/0125534).
As to claim 1, Taricco discloses, a method for making a composite molded part with a liquid resin, the method comprising the steps of: providing a part mold 24 that has an inlet gate 39 and an exit gate 39 (fig 3, C3, L30-39); placing a fabric preform 26 over the part mold; placing a membrane 28 over the fabric preform; placing a pressure cap 14 over the part mold, wherein the pressure cap and part mold together form a pressure chamber with a headspace 16 between the membrane and the pressure cap; applying a chamber pressure in the headspace (pressure in space 16, C4, L5-10); and filling the fabric preform with liquid resin under the membrane at an inlet pressure (pressure in cavity 30, C4, L 3-18) while applying the chamber pressure within the headspace over the membrane, wherein the inlet pressure is less than the chamber pressure (C4, L3-18, chamber pressure in 16 increased above inlet pressure in 30 to cause resin to flow into fabric 26 fig 1-5, C1, L52 – C2, L23; C2, L45 – C4, L29).
Taricco does not expressly disclose that the pressure cap is secured to the tool.  However, Watson discloses securing a pressure cap 8/10 to a tool 4 (fig 1, 3, para 32-35).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to secure the pressure cap to the tool as taught by Watson above as such is well-known in the art, enables the cap to vary in shape according to shape of the tool (para 56) and reduces the resonance time of heating/pressuring the headspace.

Claim(s) 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Taricco and Watson, as applied to claim 1 above, and further in view of Chui.

Taricco discloses the step of providing the part mold further comprises providing a part mold that has an inlet gate 39 connected to a resin injection assembly and an exit gate 39 connected to a resin extraction assembly (fig 1-5, C1, L52 – C2, L23; C2, L45 – C4, L29).  However, Taricco and Watson do not disclose the resin extraction assembly being separate from the resin injection assembly. 
Chui discloses a resin transfer molding process wherein pressurizing the resin comprises pressurizing the resin tank 2 containing resin connected to the inlet gate (para 22), and an exit gate 131 connected to a resin extraction assembly separate from the resin inlet assembly (figs 1-2, para 15-23).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Tarrico and Watson such that the resin inlet and the resin outlet assembly are separate from each other as taught by Chui above as doing such allows each pressure to by separately measured and reduce processing time (para 6-8). 

As to claims 3-4, Taricco as modified by Watson and Chui further discloses the step of securing the pressure cap to the part mold further comprising providing a chamber pressure inlet within the pressure cap that is in fluid communication with the headspace above the membrane, wherein the step of filling the fabric preform with liquid resin further comprises the step of increasing the pressure above the membrane through the chamber pressure inlet (C3, L49 - C4, L14, ability of pressure system to increase in 16 inherently requiring a pressure inlet above membrane, also see pressure inlet 26 in Watson para 34). 
As to claim 5, Taricco discloses the method further comprising the step of filling the fabric preform with liquid resin further comprises the steps of: activating a vacuum pump 32 within the resin extraction assembly; and opening the exit gate 39 to produce a vacuum under the membrane (C3, L30 - C4, L14).
As to claim 6, Taricco discloses the step of filling the fabric preform with liquid resin further comprises the steps of: opening the inlet gate to admit resin beneath the membrane; and extracting the resin through the exit gate (fig 1, 4, 5, C4, L2-28). 

As to claim 7, Tarrico discloses the step of filling the fabric preform with liquid resin further comprises the step of pressurizing the resin before it is admitted into the fabric preform (C3, L65 – C4, L10).
As to claim 8, Chiu discloses a resin transfer molding process wherein pressurizing the resin comprises pressurizing the resin tank 2 containing resin connected to the inlet gate (para 22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Tarrico and Watson such that pressurizing the resin comprises pressurizing the resin tank containing resin connected to the inlet gate as taught by Chui as doing such aids the resin in flowing to the fabric from the tank. 

As to claim 9, Tarrico discloses the step of filling the fabric preform with liquid resin further comprises the steps of: closing the inlet gate; and closing the exit gate; (joints 36 collapse ) and drawing excess liquid resin out of the fabric preform (C4, L5-24 – resin flows from 38 through sheet to 36). As to claim 10, following the step of extracting the resin through the exit gate (initial resin extract occurs during filling of 30 – C4, L11-13), the method includes the steps of: closing the exit gate; packing the fabric preform with additional resin by continuing to inject resin into the fabric preform; and closing the inlet gate (C4, L5-24).


Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tarrico and Watson, as applied to claim 1 above, and further in view of Yao (US 2016/0167276).
Yao discloses a method of visually monitoring the movement of resin through a preform via camera 42 (fig 3-5, para 49, 7-35). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Tarrico and Watson by visually monitoring the movement of resin through the preform as taught by Yao above as such improve resin coverage and the quality of finished product (para 35, 6). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tarrico and Watson, as applied to claim 1 above, and further in view of Hanson (US 2008/0054523).
Hanson discloses a RTM process wherein the method comprises the additional step of placing a release fabric 230 over the fabric preform before the step of placing the membrane 250 over the fabric preform (fig 2, para 17). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Tarrico and Watson with the additional step of placing a release fabric over the fabric preform before the step of placing the membrane over the fabric preform as taught by the Hanson as such acts a separate between the fabric and the pressure cap (para 17).


Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are either not persuasive or moot in light of the new grounds of rejection of claim 2 above.  The applicant asserts that Taricco fails to disclose the amended limitation of claim 1 because col 3, lines 60-64 discloses that initially the pressure in 16 is slightly lower than the pressure in 30.  This argument ignores the fact that the pressure differential is then reversed, such that the pressure in 16 is higher than the pressure in 30.  See Col 4, lines 7-11 – “The pressure of the inner chamber 16 is then typically increased to a level higher than the pressure within the inner cavity 30, so that the cover 28 moves toward the tool 24 and reduces the volume of the cavity 30.”  The applicant then asserts that increasing the pressure in 16 closes the flexible joints and prevents the flow of resin though the fabric.  This is a serious mischaracterization of Taricco’s disclosure.  Col 4, lines 11-18 discloses that the resin flows from the space 30 into the fabric and through the flexible joints – “The reduction in the volume of the inner cavity 30 causes resin to flow out of the cavity 30 and through the flexible joint 36.  As shown in FIG. 5, the resin flows through the sheet 26 from the gap 38. The diffusion of resin from the gap 38 to the flexible joints 36, more evenly distributes the resin throughout the sheet 26 and provides a composite part that has a relatively uniform concentration of resin.”  
With respect to claim 2, the examiner asserts that Taricco clearly discloses a separate inlet gate and outlet gate.  Applicant’s argument stating that Taricco fails to disclose separate injection and extraction assemblies is moot in light of the new grounds of rejection above.  The remainder of the claim 2 arguments are specific to limitations recited the specification but not recited in the claim.  Limitations from the specification are not read into the claims.  With respect to claim 4, the examiner detailed above why Taricco discloses the chamber pressure in the headspace 16 is higher than the inlet pressure in the discussion of claim 1 above.  
With respect to claims 6, 9 and 10, the applicant’s arguments are not commensurate with scope of the claims because the claims do not require independently controlled gates.  Additionally, the arguments are moot in light of the new grounds of rejection above because Tarrico as modified by Chiu discloses separate injection and extraction assemblies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748